Citation Nr: 0510256	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  03-17 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, claimed as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1967 to 
June 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied service connection for diabetes 
mellitus, type II, claimed as due to exposure to herbicides.  
The veteran was scheduled for a January 2004 Board hearing 
via videoconference, but failed to report.

The Board remanded this claim in March 2004 for further 
development, which was subsequently accomplished.  In a 
November 2004 decision, the Board denied the veteran's claim 
of service connection for diabetes mellitus, type II, claimed 
as due to exposure to herbicides.  The Board, however, 
vacated this decision in March 2005, as it became evident 
that there were additional VA medical records to be 
considered in the adjudication of this claim, which had been 
in existence but not in the claims file.  The present 
decision is issued in its place.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era, and thus is presumed to have been exposed to 
herbicides in service.

2.  The medical evidence of record shows no diagnosis of 
diabetes mellitus, type II.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1116, 1153, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(a)(e) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2003); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004) redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date.  38 
C.F.R. § 3.159 (2004).

The U.S. Court of Appeals for Veteran Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, and that the VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  See 
VAOPGCPREC 7-2004 (July 16, 2004).  

A.  Duty to Notify

In this case, the agency of original jurisdiction notified 
the veteran of the information and evidence necessary to 
substantiate the claim, and the respective responsibilities 
of each party for obtaining and submitting evidence.  This 
was accomplished by way of an October 2001 VA letter, which 
was prior to the December 2002 rating decision.


The RO notified the veteran of the responsibilities of VA and 
the veteran in developing the record.  Specifically, the RO 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
The RO notified the veteran of his responsibility to respond 
in a timely manner to VA's requests for specific information, 
and to provide a properly executed release so that VA could 
request the records for him.  The RO also requested the 
veteran to advise VA if there was any other information or 
evidence he considered relevant to his claim for service 
connection for diabetes mellitus, type II, as a result of 
exposure to herbicides, so that VA could help by obtaining 
that evidence.  

The RO notified the veteran why he was not entitled to 
service connection for diabetes mellitus, type II, as a 
result of presumed exposure to herbicides in the December 
2002 rating decision, the May 2003 statement of the case, and 
the May 2004 supplemental statement of the case.  The RO 
notified the veteran of the laws and regulations pertaining 
to service connection, and provided a detailed explanation as 
to why service connection was not warranted for diabetes 
mellitus, type II, as a result of exposure to herbicides 
under the applicable laws and regulations based upon the 
evidence provided.

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for 
service connection; were notified of the respective 
responsibilities of him and VA as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Thus, the Board concludes that the duty to notify the veteran 
has been satisfied under 38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159.

B.  Duty to Assist

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records, private examination reports dated in May 2000 and 
June 2000, a May 2001 VA examination report, and VA clinical 
records dated from October 2004 to February 2005.  The Board 
finds that there are no additional medical treatment records 
necessary to proceed to a decision in this case.

In addition, in a claim for disability compensation, VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim, pursuant to 
38 C.F.R. § 3.159(c)(4).  Here, VA provided a medical 
examination in April 2004, and the examiner rendered a 
considered medical opinion regarding the pertinent issue in 
this matter. 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue of service connection is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II.  Analysis

The veteran filed a claim of service connection for diabetes 
mellitus, type II, on the basis of exposure to herbicides in 
Vietnam.  In support of his claim, the veteran contends that, 
in 2000, his doctor told him he had borderline diabetes 
mellitus, type II.  He notes that he experiences stomach 
problems and has been told his symptoms are consistent with 
diabetes mellitus, type II.  Thus, the veteran asserts that 
his exposure to herbicides in service led to the development 
of diabetes mellitus, type II, and that he is entitled to 
disability compensation.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that in 
order to prevail on the issue of service connection on the 
merits, there must be medical evidence showing:  (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  

A veteran who was exposed to a herbicide agent during active 
military, naval, or air service, and acquires certain 
diseases, including diabetes mellitus, type II, to a degree 
of 10 percent or more at any time after service shall be 
granted service connection even though there is no record of 
such disease during service.  38 C.F.R. §§ 3.307(a)(6); 
3.309(e).

The DD Form 214 shows the veteran served in Vietnam from 
February 1967 to June 1969, and thus herbicide exposure is 
presumed.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  However, although the record shows that 
the veteran served in Vietnam during the requisite period, 
and exposure to herbicides is thus presumed, the record shows 
no medical diagnosis of diabetes mellitus, type II.  The 
service medical records are also negative for any reports of 
diabetes mellitus.  

A May 2000 private examination report shows a repeat sugar at 
137, evidently on a fasting basis.




A June 2000 private examination report shows glucose 
intolerance and diagnosis of borderline diabetes mellitus, 
type II.  The report also shows notation of a May 30, 2000, 
glucose tolerance test, which indicates a fasting glucose of 
108; but, at one hour, sugar was 238; at two hours, it was 
157.  The examiner noted that the hemoglobin AlC test was 
normal at 5.8.  The report shows a recommendation for the 
veteran to cut out sugar and to lose weight.

A May 2001 VA examination report shows a diagnosis of 
borderline diabetes mellitus, type II.

On an April 2004 VA examination report, the examiner noted 
that the criteria for a diagnosis of diabetes are either a 
fasting blood glucose of 126 or greater on two separate days; 
or random blood sugars over 200 on consecutive days; or a 
hemoglobin AlC over seven.  

The examiner noted an April 24, 2000, non-fasting random 
blood sugar of 144; and a May 18, 2000, random blood sugar of 
137.  He noted that neither of these was above 200, as 
discussed above.  The examiner also noted a May 30, 2000, 
fasting blood sugar entirely in normal range at 103, and a 
hemoglobin AlC, which was in the non-diabetic range at 5.8; 
but that the two-hour glucose tolerance test did show one of 
the three post-glucose load sugars to be above 200.  The one-
hour post glucose load was 238.  The examiner noted that the 
other post glucose readings were not in a range sufficient to 
diagnose diabetes.  He found that a single postprandial 
reading during a glucose tolerance test in the diabetic range 
is not adequate to establish a diagnosis of diabetes.  He 
also found that the term "borderline diabetes" is not 
relevant.

The April 2004 VA examination report also shows notation of 
an eye examination 10 days previously which was negative for 
any diabetic type of eye changes, and showed no kidney 
problems.  The examiner noted that the veteran denied any 
problem with erections; and had no problem with the nerves to 
the hands and feet;

no amputations or ulcers; no coronary artery disease; 
cerebrovascular disease; peripheral vascular disease or 
diabetic gastroparesis; and no evidence of any complications 
typical for diabetes.  

Thus, upon review of the evidence of record, the April 2004 
VA examiner did not find any laboratory abnormalities present 
in the medical records, which meet the criteria for a 
diagnosis of diabetes.

An October 2004 VA clinical record shows that, upon admission 
for cardiothoracic surgery, one of the admitting diagnoses 
was borderline diabetes mellitus.  A post-operative report 
shows that insulin was started on October 5, 2004.  On 
October 12, 2004, an intensive care unit record shows that, 
given his history and normal AlC, this was a "very soft 
story" for a diagnosis of diabetes mellitus.  The veteran's 
fasting glucose was reportedly greater than 125, and his 
random glucose was greater than 200.  It was noted that his 
capillary blood glucose levels would continue to be 
monitored.  

An October 17, 2004, nursing record shows that insulin 
glucose tolerance tests were required for capillary blood 
glucose control.  A nurse also noted on October 18, 2004, 
that the high sliding scale requires four units of insulin 
for a capillary blood glucose of 153, but the veteran was not 
diabetic.  A clinical dietician noted that the veteran is 
"borderline" diabetic (again noted to be outdated 
terminology).  His glucose was reported as 91, and capillary 
blood glucose was 90-149 so far.  Consumption of "Ensure 
Plus" was to be discontinued, as it was noted to be 
inappropriate for diabetics.  Post-operative instructions on 
October 19, 2004, show the veteran was recommended to follow 
an American Diabetes Association diet.  An inpatient nursing 
note shows that the veteran is not diabetic.  

In November 2004, a pulmonary physician noted that steroids 
would contribute to worsening the veteran's glucose 
tolerance.  A December 2004 nursing note shows the veteran 
was instructed on how to check his blood sugar, to chart the 
results, and to control his diet, and was administered a 
diabetic "toolbox."  He reportedly had had an elevated 
blood sugar after his recent surgery in October.  On a 
December 2004 addendum, a physician assistant noted that it 
was unclear why the veteran was receiving prednisone 
treatment, and questioned whether the veteran was a diabetic.  
The veteran related that he had been instructed by his doctor 
to take prednisone for six weeks.  In January 2005, the 
veteran's fasting blood sugar was 135-170, and was noted to 
not go above 180 during the day.  In February 2005, his blood 
sugars were reported to be 140-190, and over 300 when he was 
angry.  It was noted that the prescribed steroids were 
affecting glucose levels, and the dose was decreased.  

While these most recent VA clinical records show intermittent 
reports of borderline diabetes mellitus, recommendations to 
follow a diabetic diet, insulin treatment, and that glucose 
levels were monitored following a cardiothoracic surgery, 
there is no diagnosis of diabetes mellitus.  It also was 
noted several times that the veteran was not diabetic.  

Although the record shows presumptive evidence of in-service 
exposure to herbicides, and subjective complaints of stomach 
problems, service connection cannot be granted if there is no 
present disease associated with herbicide exposure.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306, 
3.307(a)(6), 3.309(e).  The Court has held that a condition 
or injury occurred in service alone is not enough; there must 
be a current disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In 
the absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board acknowledges the veteran's argument that he has 
diabetes mellitus, type II, as a result of his in-service 
exposure to herbicides.  This determination, however, is not 
a matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the Board has considered the veteran's lay assertions, they 
do not outweigh the medical evidence of record, which shows 
no diagnosis of diabetes mellitus, type II.  Competent 
medical experts make this opinion, and the Board is not free 
to substitute its own judgment for that of such experts.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 


Thus, the claim of service connection for diabetes mellitus, 
type II, as a result of exposure to herbicides must be 
denied.  38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e), 3.310(a).  
In making this decision, the Board has considered the 
benefit-of-the-doubt doctrine, but it does not apply here 
because the evidence is not in approximate balance.  Gilbert 
v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.


ORDER

Entitlement to service connection for diabetes mellitus, type 
II, as a result of exposure to herbicides is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


